Per Curiam.

This action in mandamus originated in the Court of Appeals which dismissed it on the ground that relator had an adequate remedy in the ordinary course of the law.
In this action, relator seeks to have set aside a decision of the Administrator of the Bureau of Workmen’s Compensation in an injury case ordering that no further *50compensation be awarded to relator. This decision was not a decision as to the extent of disability.
Thus, Sections 4123.516 and 4123.519, Revised Code, provide relator with administrative and court appeals from the decision which he seeks to have set aside in this mandamus action. Paragraph one of the syllabus of State, ex rel. Benton, v. C. & S. O. Elec. Co. (1968), 14 Ohio St. 2d 130, 237 N. E. 2d 134, and paragraph three of the syllabus of State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St. 2d 141, 228 N. E. 2d 631, require an affirmance of the judgment of the Court of Appeals.

Judgment affirmed.

Tart, C. j., Zimmerman, Matthias, O’Neill, Schneider, Cole and Duncan, JJ., concur.
Cole, J., of the Third Appellate District, sitting for Herbert, J.